UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam Mortgage Opportunites Fund The fund's portfolio 2/29/16 (Unaudited) MORTGAGE-BACKED SECURITIES (77.5%) (a) Principal amount Value Agency collateralized mortgage obligations (23.8%) Federal Home Loan Mortgage Corporation IFB Ser. 4087, Class SA, IO, 5.623s, 2039 $147,270 $17,014 Ser. 4500, Class GI, IO, 4s, 2045 155,965 18,362 Ser. 4462, IO, 4s, 2045 241,765 40,505 Ser. 4425, IO, 4s, 2045 264,986 30,246 Ser. 4462, Class KI, IO, 4s, 2045 262,076 42,577 Ser. 4452, Class QI, IO, 4s, 2044 143,212 20,262 Ser. 4355, Class DI, IO, 4s, 2044 182,400 15,194 Ser. 4121, Class MI, IO, 4s, 2042 231,698 42,864 Ser. 4015, Class GI, IO, 4s, 2027 603,180 75,101 Ser. 4501, Class BI, IO, 3 1/2s, 2043 145,112 17,570 Ser. 4206, Class IP, IO, 3s, 2041 252,578 26,462 Ser. 4179, Class EI, IO, 3s, 2030 514,122 46,286 Federal National Mortgage Association IFB Ser. 11-4, Class CS, 12.028s, 2040 43,043 53,390 IFB Ser. 12-76, Class DS, IO, 6.114s, 2039 218,171 25,880 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.436s, 2025 11,000 10,174 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.986s, 2025 100,000 98,250 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.436s, 2025 40,000 36,754 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.436s, 2025 16,000 14,802 Ser. 418, Class C24, IO, 4s, 2043 211,442 38,189 Ser. 14-95, Class TI, IO, 4s, 2039 523,381 51,553 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 373,713 34,924 Ser. 15-41, Class IA, IO, 3 1/2s, 2035 583,977 77,856 Ser. 78, Class KI, IO, 3 1/2s, 2027 156,656 17,412 Ser. 13-6, Class JI, IO, 3s, 2043 190,266 20,543 Ser. 12-100, Class WI, IO, 3s, 2027 305,856 29,254 FRB Ser. 03-W10, Class 1, IO, 0.74s, 2043 309,477 5,005 Government National Mortgage Association Ser. 14-182, Class KI, IO, 5s, 2044 106,189 19,847 Ser. 14-133, Class IP, IO, 5s, 2044 99,454 17,280 Ser. 10-35, Class UI, IO, 5s, 2040 121,883 21,248 Ser. 15-79, Class GI, IO, 5s, 2039 466,296 78,713 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 67,256 10,597 Ser. 15-186, Class AI, IO, 4s, 2045 241,728 36,109 Ser. 15-53, Class MI, IO, 4s, 2045 390,978 86,557 Ser. 15-40, Class KI, IO, 4s, 2044 116,370 21,528 Ser. 12-138, Class AI, IO, 4s, 2042 313,854 59,139 Ser. 14-115, Class EI, IO, 4s, 2038 326,423 26,429 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 163,425 16,553 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 655,132 113,085 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 112,845 15,766 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 198,143 20,384 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 212,739 17,683 Ser. 13-14, IO, 3 1/2s, 2042 290,259 29,798 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 101,659 11,165 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 153,745 15,871 Ser. 14-44, Class IC, IO, 3s, 2028 589,799 53,230 Ser. 15-H20, Class CI, IO, 2.196s, 2065 190,432 23,506 Ser. 15-H25, Class CI, IO, 2.179s, 2065 162,939 19,699 FRB Ser. 15-H16, Class XI, IO, 2.174s, 2065 115,358 14,731 Ser. 15-H26, Class DI, IO, 2.17s, 2065 163,141 19,577 Ser. 15-H25, Class BI, IO, 2.168s, 2065 271,884 32,762 Ser. 15-H24, Class HI, IO, 2.017s, 2065 379,946 32,675 Ser. 15-H10, Class HI, IO, 1.98s, 2065 403,086 47,161 Ser. 15-H15, Class JI, IO, 1.929s, 2065 190,831 22,747 Ser. 14-H21, Class AI, IO, 1.872s, 2064 378,413 40,869 Ser. 16-H02, Class HI, IO, 1.843s, 2066 467,341 49,678 Ser. 15-H25, Class EI, IO, 1.835s, 2065 224,468 24,624 Ser. 15-H23, Class DI, IO, 1.834s, 2065 219,145 23,729 Ser. 15-H20, Class AI, IO, 1.83s, 2065 202,584 22,608 Ser. 15-H18, Class IA, IO, 1.818s, 2065 174,795 17,077 Ser. 15-H23, Class BI, IO, 1.714s, 2065 132,286 13,744 Ser. 15-H26, Class EI, IO, 1.705s, 2065 435,303 46,055 Ser. 15-H24, Class BI, IO, 1.664s, 2065 386,974 28,017 Ser. 15-H22, Class EI, IO, 1.609s, 2065 403,518 33,411 Ser. 15-H25, Class AI, IO, 1.605s, 2065 315,176 29,690 Ser. 15-H14, Class BI, IO, 1.583s, 2065 646,738 51,674 FRB Ser. 11-H07, Class FI, IO, 1.225s, 2061 918,196 49,215 Ser. 15-H26, Class CI, IO, 0.799s, 2065 655,661 19,145 Commercial mortgage-backed securities (28.3%) CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class F, 5 1/4s, 2047 100,000 86,540 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.912s, 2049 101,000 92,415 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.105s, 2046 200,000 172,425 FRB Ser. 14-GC19, Class D, 4.9s, 2047 30,000 22,643 FRB Ser. 14-GC21, Class D, 4.835s, 2047 110,000 80,674 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 128,000 120,794 COMM Mortgage Trust 144A FRB Ser. 14-UBS6, Class D, 3.966s, 2047 (F) 100,000 70,424 Ser. 14-CR18, Class E, 3.6s, 2047 (F) 100,000 66,421 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 14,000 13,040 GS Mortgage Securities Trust 144A FRB Ser. 14-GC18, Class D, 4.948s, 2047 (F) 100,000 78,357 JPMBB Commercial Mortgage Securities Trust 144A Ser. 14-C25, Class E, 3.332s, 2047 (F) 100,000 64,063 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.93s, 2045 74,000 36,223 JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C13, Class E, 3.986s, 2046 100,000 75,850 Ser. 12-C6, Class G, 2.972s, 2045 100,000 72,770 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.705s, 2039 100,000 97,000 FRB Ser. 06-C6, Class B, 5.472s, 2039 130,000 129,620 Ser. 06-C1, Class AJ, 5.276s, 2041 75,064 75,063 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class B, 5.489s, 2038 10,582 10,479 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 100,000 80,718 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 100,000 73,990 Ser. 14-C15, Class F, 4s, 2047 125,000 84,920 Ser. 14-C17, Class E, 3 1/2s, 2047 (F) 100,000 65,842 Ser. 15-C24, Class D, 3.257s, 2048 19,000 12,855 Ser. 14-C19, Class D, 3 1/4s, 2047 100,000 69,540 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class B, 5.538s, 2044 100,000 95,000 FRB Ser. 06-HQ8, Class D, 5.476s, 2044 100,000 83,575 Ser. 06-HQ10, Class B, 5.448s, 2041 100,000 95,981 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 100,000 97,700 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.651s, 2045 100,000 99,636 Wells Fargo Commercial Mortgage Trust 144A Ser. 14-LC18, Class D, 3.957s, 2047 148,000 103,898 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 4.971s, 2047 (F) 19,000 14,455 FRB Ser. 13-UBS1, Class E, 4.629s, 2046 110,000 91,504 FRB Ser. 13-C15, Class D, 4.48s, 2046 184,000 152,668 Ser. 14-C20, Class D, 3.986s, 2047 110,000 72,669 Residential mortgage-backed securities (non-agency) (25.4%) APS Resecuritization Trust 144A FRB Ser. 15-1, Class 2M, 0.569s, 2054 130,000 80,600 BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A3, 1.355s, 2046 100,000 71,420 FRB Ser. 15-RR6, Class 3A2, 1.225s, 2046 100,000 79,810 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.736s, 2025 (Bermuda) 150,000 145,125 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A3, 1.882s, 2035 101,669 82,469 FRB Ser. 06-OA10, Class 1A1, 1.282s, 2046 127,814 90,945 FRB Ser. 06-OA7, Class 1A2, 1.262s, 2046 118,681 85,450 FRB Ser. 05-38, Class A3, 0.786s, 2035 75,077 59,197 FRB Ser. 05-59, Class 1A1, 0.762s, 2035 123,443 95,226 FRB Ser. 05-62, Class 1A1, 0.736s, 2035 109,621 83,312 FRB Ser. 06-OC2, Class 2A3, 0.726s, 2036 47,784 41,572 FRB Ser. 06-OA2, Class A1, 0.642s, 2046 129,566 90,696 FRB Ser. 06-OA10, Class 4A1, 0.626s, 2046 126,687 85,514 FRB Ser. 06-OC10, Class 2A2A, 0.616s, 2036 64,281 60,746 FRB Ser. 06-OC8, Class 2A2A, 0.556s, 2036 90,787 86,248 Countrywide Home Loan Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 2A1, 0.636s, 2046 123,877 93,400 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.377s, 2028 95,000 97,044 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1M2, 7.177s, 2028 95,000 96,418 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.136s, 2028 100,000 94,840 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class M1, 0.986s, 2035 135,000 96,822 FRB Ser. 07-AR3, Class A1, 0.656s, 2037 120,738 94,134 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.966s, 2035 75,000 50,551 FRB Ser. 06-8, Class 2A2, 0.616s, 2036 197,180 93,660 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.626s, 2037 140,823 97,872 Morgan Stanley Resecuritization Trust 144A Ser. 15-R3, Class 8B, 2.406s, 2047 163,016 73,357 MortgageIT Trust FRB Ser. 05-3, Class M4, 1.066s, 2035 96,847 83,050 Nomura Resecuritization Trust 144A FRB Ser. 15-1R, Class 6A9, 0.677s, 2047 150,000 79,500 Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A11, 0.736s, 2036 218,618 93,210 Total mortgage-backed securities (cost $7,969,458) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (49.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.8%) Government National Mortgage Association Pass-Through Certificates 4.654s, June 20, 2045 $25,668 $29,068 4.554s, May 20, 2045 25,157 28,402 4.511s, May 20, 2065 271,887 304,756 U.S. Government Agency Mortgage Obligations (45.2%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, March 1, 2046 1,000,000 1,107,344 4 1/2s, TBA, March 1, 2046 1,000,000 1,086,094 3s, TBA, April 1, 2046 1,000,000 1,023,633 3s, TBA, March 1, 2046 1,000,000 1,025,547 Total U.S. government and agency mortgage obligations (cost $4,588,824) ASSET-BACKED SECURITIES (2.4%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2016 $128,000 $128,000 FRB Ser. 15-2, Class A, 1.235s, 2016 93,000 93,000 Total asset-backed securities (cost $221,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $834,400 $16,363 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 834,400 576 Goldman Sachs International 1.725/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.725 834,400 13,684 1.46625/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.46625 834,400 2,253 (1.76875)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.76875 834,400 1,202 (2.095)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/2.095 834,400 150 JPMorgan Chase Bank N.A. 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 1,077,000 2,359 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 1,077,000 2,348 Total purchased swap options outstanding (cost $40,889) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/$102.59 $1,000,000 $9,250 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/101.27 1,000,000 2,420 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/101.02 1,000,000 1,930 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.25 1,000,000 950 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.05 1,000,000 790 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/99.63 1,000,000 1 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Mar-16/104.52 1,000,000 3,660 Total purchased options outstanding (cost $59,532) SHORT-TERM INVESTMENTS (19.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.41% (AFF) Shares 1,418,723 $1,418,723 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGCCS) $40,000 39,974 U.S. Treasury Bills 0.29%, May 12, 2016 (SEGCCS) 4,000 3,998 U.S. Treasury Bills 0.04%, April 28, 2016 (SEGCCS) 63,000 62,972 U.S. Treasury Bills 0.07%, April 14, 2016 (SEGSF)(SEGCCS) 226,000 225,924 U.S. Treasury Bills 0.07%, April 7, 2016 109,000 108,973 Total short-term investments (cost $1,860,665) TOTAL INVESTMENTS Total investments (cost $14,740,368) (b) WRITTEN SWAP OPTIONS OUTSTANDING at 2/29/16 (premiums $40,887) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $417,200 $976 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 417,200 14,547 Goldman Sachs International 1.91/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.91 417,200 396 1.6175/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.6175 417,200 2,320 (1.6175)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.6175 417,200 3,484 (1.91)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.91 417,200 12,900 JPMorgan Chase Bank N.A. (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 538,500 3,043 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 538,500 3,086 Total WRITTEN OPTIONS OUTSTANDING at 2/29/16 (premiums $59,531) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/$101.83 $1,000,000 $5,610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.06 1,000,000 3,250 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.54 1,000,000 1,250 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.29 1,000,000 990 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.81 1,000,000 630 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.56 1,000,000 500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.50 1,000,000 470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.30 1,000,000 390 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/98.75 1,000,000 230 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/98.55 1,000,000 190 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.84 1,000,000 1 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Mar-16/104.52 1,000,000 920 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International 1.4805/3 month USD-LIBOR-BBA/Mar-26 (Purchased) Mar-16/1.4805 $834,400 $(3,755) $2 (1.7355)/3 month USD-LIBOR-BBA/Mar-26 (Purchased) Mar-16/1.7355 834,400 (3,755) (667) 1.608/3 month USD-LIBOR-BBA/Mar-26 (Written) Mar-16/1.608 417,200 3,755 321 (1.608)/3 month USD-LIBOR-BBA/Mar-26 (Written) Mar-16/1.608 417,200 3,755 (234) JPMorgan Chase Bank N.A. 1.445/3 month USD-LIBOR-BBA/Apr-26 (Purchased) Apr-16/1.445 1,000,000 (6,250) 150 (1.805)/3 month USD-LIBOR-BBA/Apr-26 (Purchased) Apr-16/1.805 1,000,000 (6,250) (790) 1.625/3 month USD-LIBOR-BBA/Apr-26 (Written) Apr-16/1.625 500,000 6,250 285 (1.625)/3 month USD-LIBOR-BBA/Apr-26 (Written) Apr-16/1.625 500,000 6,250 (585) Total $— TBA SALE COMMITMENTS OUTSTANDING at 2/29/16 (proceeds receivable $1,026,719) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, March 1, 2046 $1,000,000 3/14/16 $1,025,547 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,697,000 (E) $(150) 3/16/21 1.70% 3 month USD-LIBOR-BBA $(72,864) 1,624,000 (E) 1,486 3/16/26 2.20% 3 month USD-LIBOR-BBA (93,458) 491,000 (E) (3,732) 3/16/46 3 month USD-LIBOR-BBA 2.65% 62,040 5,211,000 (E) 5,376 3/16/18 1.20% 3 month USD-LIBOR-BBA (30,882) 193,900 (E) (2) 3/30/21 3 month USD-LIBOR-BBA 1.16% 16 1,746,200 (E) 8,554 3/16/18 1.05% 3 month USD-LIBOR-BBA 1,608 2,175,800 (E) (20,703) 3/16/26 3 month USD-LIBOR-BBA 1.83% 30,089 326,500 (E) (2,530) 3/16/18 3 month USD-LIBOR-BBA 1.19% (322) 267,500 (E) 3,749 3/16/26 1.77% 3 month USD-LIBOR-BBA (972) 283,100 (E) (32,157) 3/16/46 3 month USD-LIBOR-BBA 2.60% 2,392 1,339,600 (E) 3,047 3/16/21 3 month USD-LIBOR-BBA 1.115% 729 2,235,000 (8) 3/2/18 3 month USD-LIBOR-BBA 0.8355% — 67,000 (1) 3/2/21 1.136% 3 month USD-LIBOR-BBA — 220,000 (3) 3/2/26 1.574% 3 month USD-LIBOR-BBA — 227,000 (8) 3/2/46 2.0805% 3 month USD-LIBOR-BBA — Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $423,372 $— 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,929) 336,841 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,330) 915,368 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (6,232) Credit Suisse International 1,900,062 — 1/12/41 3.50% ( 1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 13,183 633,882 — 1/12/41 4.50% ( 1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,510 760,213 — 1/12/41 4.00% ( 1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,403 202,120 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,694 Goldman Sachs International 768,516 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,797 984,694 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools (6,704) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/29/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB- Index — $(237) $8,000 5/11/63 (300 bp) $737 CMBX NA BBB- Index BBB-/P 62 11,000 1/17/47 300 bp (1,673) Credit Suisse International CMBX NA BB Index — (35) 2,000 5/11/63 (500 bp) 314 CMBX NA BB Index — (194) 20,000 1/17/47 (500 bp) 4,234 CMBX NA BBB- Index — (2,702) 30,000 5/11/63 (300 bp) 952 CMBX NA BBB- Index BBB-/P 58 2,000 1/17/47 300 bp (258) CMBX NA BBB- Index BBB-/P 80 2,000 1/17/47 300 bp (235) CMBX NA BBB- Index BBB-/P 127 3,000 1/17/47 300 bp (346) CMBX NA BBB- Index BBB-/P 174 3,000 1/17/47 300 bp (299) CMBX NA BBB- Index BBB-/P 235 4,000 1/17/47 300 bp (396) CMBX NA BBB- Index BBB-/P 231 8,000 1/17/47 300 bp (1,031) CMBX NA BBB- Index BBB-/P 2,435 71,000 1/17/47 300 bp (8,760) CMBX NA BBB- Index BBB-/P 18,548 168,000 1/17/47 300 bp (7,942) CMBX NA BBB- Index BBB-/P 24,558 690,000 1/17/47 300 bp (84,243) Goldman Sachs International CMBX NA BBB- Index BBB-/P 127 15,000 1/17/47 300 bp (2,238) CMBX NA BBB- Index BBB-/P 288 37,000 1/17/47 300 bp (5,546) CMBX NA BB Index — (207) 20,000 1/17/47 (500 bp) 4,221 CMBX NA BBB- Index — (1,061) 12,000 5/11/63 (300 bp) 400 CMBX NA BBB- Index — (1,024) 12,000 5/11/63 (300 bp) 438 CMBX NA BBB- Index — (36) 4,000 5/11/63 (300 bp) 451 CMBX NA BBB- Index BBB-/P 86 2,000 1/17/47 300 bp (229) CMBX NA BBB- Index BBB-/P 42 2,000 1/17/47 300 bp (273) CMBX NA BBB- Index BBB-/P 121 3,000 1/17/47 300 bp (352) CMBX NA BBB- Index BBB-/P 121 3,000 1/17/47 300 bp (352) CMBX NA BBB- Index BBB-/P 121 4,000 1/17/47 300 bp (510) CMBX NA BBB- Index BBB-/P 299 10,000 1/17/47 300 bp (1,277) CMBX NA BBB- Index BBB-/P 208 27,000 1/17/47 300 bp (4,050) CMBX NA BBB- Index BBB-/P 3,984 30,000 1/17/47 300 bp (747) JPMorgan Securities LLC CMBX NA BBB- Index — (27) 5,000 5/11/63 (300 bp) 582 CMBX NA BBB- Index — (120) 5,000 5/11/63 (300 bp) 489 CMBX NA BBB- Index — (52) 2,000 5/11/63 (300 bp) 192 CMBX NA BBB- Index BBB-/P 111 2,000 1/17/47 300 bp (205) CMBX NA BBB- Index BBB-/P 131 5,000 1/17/47 300 bp (658) CMBX NA BBB- Index BBB-/P 264 5,000 1/17/47 300 bp (525) CMBX NA BBB- Index BBB-/P 3,967 30,000 1/17/47 300 bp (763) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at February 29, 2016. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,390,037. (b) The aggregate identified cost on a tax basis is $14,740,368, resulting in gross unrealized appreciation and depreciation of $80,867 and $795,146, respectively, or net unrealized depreciation of $714,279. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $1,167,676 $1,167,676 $280 $— Putnam Short Term Investment Fund* 2,562,978 1,970,034 3,114,289 2,572 1,418,723 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $4,318,462 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining exposure to specific sectors and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $149,162 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $99,970 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $221,000 $— Mortgage-backed securities — 6,523,441 758,304 Purchased options outstanding — 19,001 — Purchased swap options outstanding — 38,935 — U.S. government and agency mortgage obligations — 4,604,844 — Short-term investments 1,418,723 441,841 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(14,432) $— Written swap options outstanding — (40,752) — Forward premium swap option contracts — (1,518) — TBA sale commitments — (1,025,547) — Interest rate swap contracts — (64,542) — Total return swap contracts — 12,392 — Credit default contracts — (160,581) — Totals by level $— $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 5/31/15 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3†
